DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 25, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign patent that has been lined through referred to therein has not been considered. All other references have been considered.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Line 2 states “dose images” but should read --the dose images--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitations “the projection device” in page 3, line 14, "the current radiological isocenter" in page 3, line 15, “the determined positions” in page 4, line 8, “the position” in page 4, line 11, ““the center point” in page 4, line 11, “the linked bodily limits” in page 4, line 13, and “the center point” in page 4, lines 16-17.  There is insufficient antecedent basis for the limitations in the claim.
Claims 18-32 inherit the same deficiencies.
Claim 18 recites the limitation "the degrees of angular freedom" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations “the size and position” in page 5, line 1, “the spatial isocenters” in page 5, lines 1-2, “the vector components” and “the position vectors” in page 5, line 2, and “the spatial isocenters” in page 5, lines 2-3. There is insufficient antecedent basis for the limitations in the claim.
Claim 20 recites the limitation of “a relaxation time of the support arm”. This term is not defined in the claims or the specification and reference to this term could not be found in other art. See MPEP 2173.05(a). 
Claim 21 recites the limitation “the range” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 inherits the same deficiencies.
Claim 23 recites the limitations “the position vectors” in line 1, “the spatial isocenters” in line 2 and “the calibration” in line 2. There is insufficient antecedent basis for the limitations in the claim.
Claim 24 recites the limitations “the position vectors” in line 1 and “the spatial isocenters” in line 2. There is insufficient antecedent basis for the limitations in the claim.
Claim 26 recites the limitation “the patient couch angle” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitations “the individual central beam deviations” in lines 2-3, “the three spatial directions X,Y and Z” in line 3 and “the three spatial isocenters” in line 4. There is insufficient antecedent basis for the limitations in the claim.
Claim 28 recites the limitation “the control of a software program” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the spatial isocenters” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the “geometrical tolerances of the radiotherapy device are quantified and taken into account by calculation” in the claimed method.
Claim 31 recites the limitation “the isocenter of the patient couch” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “the spatial isocenters” in page 7, line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17- 22, 24- 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rowshanfarzad ("Verification of the linac isocenter for stereotactic radiosurgery using cine-EPID imaging and arc delivery") in view of Ritt (US9192784B1) and Hwang (“A new method and device of aligning patient setup lasers in radiation therapy”).
Regarding claim 17, Rowshanfarzad discloses a method for EPID-based verification, correction and minimization of an isocenter of a radiotherapy device (Page 3963 "Verification of the mechanical isocenter position is required as part of comprehensive quality assurance programs for stereotactic radiosurgery/radiotherapy (SRS/SRT) treatments" "a new efficient and more comprehensive method using cine-EPID images has been introduced for automatic verification of the isocenter with sufficient accuracy for stereotactic applications."), the radiotherapy device having at least one patient couch rotatable about a couch axis, (Figure 1 "Couch", see figure below, Page 3924 "with the table (couch) rotated from -90° to 90° in 20° intervals"), a support arm rotatable about a support arm axis (Figure 1, see annotated figure below Page 3965 "for all gantry angles (-180° to 180°)"), a radiator head arranged on the support arm for generating a therapy beam (Figure 1, see annotated figure below Page 3965 "for all gantry angles (-180° to 180°)"), a rotatable collimator (Page 3964 "collimator rotated 360° in 45° intervals."), a device for projecting a radiological isocenter at a projection position (Page 3964 "The center of the target was set at the nominal linac isocenter by aligning the marks on the PMMA holder with the room lasers") and a digital recording system (EPID) for acquiring dose images by the therapy beam (Figure 1 "EPID"), wherein the following steps are performed: a) a measurement body is positioned, by the projection device, at the projection position in the current radiological isocenter of the radiotherapy device (Page 3964  "The center of the target was set at the nominal linac isocenter by aligning the marks on the PMMA holder with the room lasers while the collimator and couch were both set at zero angle."), b) an irradiation field, limited by the collimator, is applied for at least one predefined angular setting of the support arm, the patient couch and the collimator (Page 3964 "The collimator was firmly bolted and fixed to the gantry head so that it could not introduce any detectable sag with gantry rotation. The secondary collimators were set at 6x6 cm2 to avoid the radiation leakage around the drill hole collimator." "Irradiations were performed using 6 MV beams") and thereby c) at least one common dose image of the measurement body and the irradiation field is captured using the EPID (Page 3964 "Irradiations were performed using 6 MV beams of a Varian Trilogy linear accelerator (Varian Medical Systems, Palo Alto, CA) equipped with an aS1000 EPID with a matrix size of 1024x768 pixels and four other Varian Clinacs equipped with aS500 EPIDs”), d) a dose profile for each direction within an EPID coordinate system is created on the basis of the common dose image (Page 3695 "Each image was scanned in both cross-plane and inplane EPID coordinates (XE and YE) to pick the first and the last pixels that had a value equal to or larger than 50% of the maximum gray level.") and e) in a plot of the dose profile, an inflection point between a local dose minimum and a local dose maximum, and between a local dose maximum and a local dose minimum is determined at each of both expected bodily limits of the measuring body in an X-direction of the EPID coordinate system and at each of both expected bodily limits of the measuring body in a Y-direction of the EPID coordinate system (Figure 3, see annotated figure below), and f) the determined positions of the inflection points are linked to the bodily limits of the measurement body in the X-direction and in the Y-direction (Page 3695 "Each image was scanned in both cross-plane and inplane EPID coordinates (XE and YE) to pick the first and the last pixels that had a value equal to or larger than 50% of the maximum gray level. This determines an approximate field edge location." "A similar method was used for the center of the ball shadow,"), g) the position of the center point of the measurement body relative to an EPID-center is determined in the dose image on the basis of the linked bodily limits of the measurement body, the steps d) to g) being carried out in the same way for field limits and a field center point of the irradiation field (Page 3695 "The average of these two locations gives the center of the field for each direction. In Fig. 3 XC illustrates the field center in the X direction." "A similar method was used for the center of the ball shadow," "The distance between the centers was determined in XE and YE directions."), and h) a differential vector is determined from a deviation in position of the center point of the measurement body and from a deviation in position of the field center point of the irradiation field (Page 3965 "data extracted from every single image were stored in two separate vectors, one for each direction.").  

    PNG
    media_image1.png
    814
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    824
    724
    media_image2.png
    Greyscale


Rowshanfarzad does not explicitly disclose that a differential vector is determined from a deviation in position of the center point of the measurement body from the EPID-center and from a deviation in position of the field center point of the irradiation field from the EPID-center. Ritt teaches “examples of determining a deviation from a radiation isocenter are, without limitation, determining the edge intersection of a circle as defined in ANSI N449.1, the furthest beam intersection distance, maximum perpendicular distance to a user defined center, and distance from mechanical isocenter 65 to center-of-gravity of beam intersection points among other known techniques.” in Column 8, lines 59-66 to provide a radiation therapy accuracy system with the ability to define thresholds. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with the ability to reference the known deviations into a differential vector as taught by Ritt, since such a modification would provide the predictable results of taking the method and data produced by Rowshanfarzad’s research and put it into an actionable format that can be used to evaluate the performance of the radiation system.
Rowshanfarzad does not disclose using the vector components of the differential vector to correct the current radiological isocenter. Hwang teaches that it is known that the projection position of the current radiological isocenter can be altered using the vector components of the differential vector as set forth in page 54 in section “B.2 Radiation Alignment” to provide an actionable method to bring the projected isocenter in alignment with the radiation isocenter.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with process of bringing the lase projection in alignment with the radiation isocenter as taught by Hwang, since such a modification would provide the predictable results of adding an additional step to Rowshanfarzad method and bringing Rowshanfarzad’s results into an actionable method to alter the calibration of the radiation system.
Regarding claim 18, Rowshanfarzad discloses the method steps b) to h) are carried out with an increment of a maximum of 30° for the degrees of angular freedom of the patient couch, the support arm and the collimator (Page 3964 "360° gantry rotations in both clockwise and counter-clockwise directions, which yielded one image per ~3° rotation.", "with the table (couch) rotated from -90° to 90° in 20° intervals", "collimator rotated 360° in 45° intervals.").
Regarding claim 19 Rowshanfarzad discloses wherein differential vectors, which can be determined from dose images taken from different angular positions of the patient couch, the support arm and the collimator, are used to determine the size and position of the spatial isocenters, (Figures 5-9, see below).

    PNG
    media_image3.png
    551
    1364
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    594
    670
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    655
    1368
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    654
    1371
    media_image6.png
    Greyscale

Rowshanfarzad does not disclose the vector components of the position vectors of the spatial isocenters are used to correct the radiological isocenter. Hwang teaches that it is known that the projection position of the current radiological isocenter can be altered using the vector components of the differential vector as set forth in page 54 in section “B.2 Radiation Alignment” to provide an actionable method to bring the projected isocenter in alignment with the radiation isocenter.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with process of bringing the lase projection in alignment with the radiation isocenter as taught by Hwang, since such a modification would provide the predictable results of adding an additional step to Rowshanfarzad method and bringing Rowshanfarzad’s results into an actionable method to alter the calibration of the radiation system.
Regarding claim 21, Rowshanfarzad discloses the inflection point(s) is/are determined in the range of a 50% dose point between a dose minimum and a dose maximum of the dose profile and/or in the range of a 50% dose point between a dose maximum and a dose minimum of the dose profile (Figure 3, see figure above, Page 3965 " Each image was scanned in both cross-plane and inplane EPID coordinates (XE and YE) to pick the first and the last pixels that had a value equal to or larger than 50% of the maximum gray level. This determines an approximate field edge location." "A similar method was used for the center of the ball shadow, but this time the “50% of the peaks” were replaced by 50% of the depth of the valleys (shadows)."). 
Regarding claim 22, Rowshanfarzad discloses the inflection point(s) in the range of the 50% dose point is/are defined between two pixels, of which a first pixel represents a dose less than 50% and a second pixel adjacent to the first pixel represents a dose greater than 50% (Page 3965 " Each image was scanned in both cross-plane and inplane EPID coordinates (XE and YE) to pick the first and the last pixels that had a value equal to or larger than 50% of the maximum gray level. This determines an approximate field edge location.").
Regarding claim 24, Rowshanfarzad does not disclose the position vectors of the spatial isocenters are used to correct the projection device. Hwang teaches that it is known that the projection position of the current radiological isocenter can be altered using the vector components of the differential vector as set forth in page 54 in section “B.2 Radiation Alignment” to provide an actionable method to bring the projected isocenter in alignment with the radiation isocenter.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with process of bringing the lase projection in alignment with the radiation isocenter as taught by Hwang, since such a modification would provide the predictable results of adding an additional step to Rowshanfarzad method and bringing Rowshanfarzad’s results into an actionable method to alter the calibration of the radiation system.
Regarding claim 25, Rowshanfarzad discloses when using a multileaf collimator (MLC), steps d) to h) are carried out for each pair of leaves of the MLC limiting the irradiation field (Page 3969 "The present algorithm can be extended to stereotactic micro-MLC defined fields", "The method may also be extended to treatments which involve field-defining devices (MLC/jaws) to simultaneously characterize their displacements as a result of gantry rotation." The claim only requires that leaves that are limiting the field be used with no clarification if the leaves must be changed to include other leaves.).
 Regarding claim 26, Rowshanfarzad does not explicitly disclose wherein a support arm angle of ≠ 0° is set when the patient couch angle is varied. Ritt teaches “the system 100 disclosed herein advantageously can generate Winston-Lutz images 300 (see FIGS. 3A and 3B) based on such simultaneous changes of angles of rotation of more than two of a couch 120, gantry 125, collimator 130, and/or multileaf collimator” as set forth in Column 3 lines 22-27 to provide a method that could take EPID images while more than one variable (collimator, gantry or couch) are moving.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with moving the gantry while varying the patient couch angle as taught by Ritt, since such a modification would provide the predictable results of an obvious explicit disclose for the method of Rowshanfarzad that would not impact the method of Rowshanfarzad.
Regarding claim 27, Rowshanfarzad discloses only the X and Y directions, but not the Z direction. Ritt teaches that it is shown  “FIGS. 2A-2F show the system 100 with the gantry 110 and the couch 120 at various angles of rotation. For example, as best seen in FIG. 2A-2C, the couch 120 rotates about the Z-axis such that a plane defined by a surface of the EPID 115 maintains a constant angle with respect to the XY plane (i.e., a horizontal plane) in the XYZ coordinate system, but rotates through various angles with respect to the XZ plane, as measured from the X-axis. Further for example, as best seen in FIGS. 2D-2F, the gantry 110 rotates about the X-axis such that a plane defined by a surface of the EPID 115 maintains a constant angle with respect to the ZY plane in the XYZ coordinate system, but rotates through various angles with respect to the XZ plane, as measured from the Z-axis.” as set forth in Column 5, lines 18-30 to provide a Winston-Lutz measurement system that can take images in all three directions.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with the ability to take EPID images in three directions as taught by Ritt, since such a modification would provide the predictable results of modifying Rowshanfarzad’s method with the additional step of taking the images in the Z direction and incorporating the data analysis for Z direction into the already established method.
Regarding claim 28, Rowshanfarzad discloses wherein the method steps d) to i) are carried out automatically under the control of a software program (Page 3964 "The images were analyzed using an in-house developed software written in MATLAB programming language."). In addition, Ritt (Col 9, lines 5-9 “Computer-executable instructions may be compiled or interpreted from computer programs created using a variety of programming languages and/or technologies, including, without limitation, and either alone or in combination, Java™, C++, Visual Basic, Java Script, Perl, HTML, etc.”) discloses the use of software to accomplish his method.
Regarding claim 29, Rowshanfarzad does not disclose all device-specific parameters of the radiotherapy device influencing the spatial isocenters are optimized by minimizing a predetermined target function. Ritt teaches that it is known “For example, in FIG. 4A, the star shot 400 includes beam center images 405 representing various angles of rotation of a gantry 125, other elements, including the couch 120 and collimator 130 held at zero degrees rotation or movement. In FIG. 4B, the star shot 400 includes beam center images 405 representing various angles of rotation of a couch 120, other elements, including the gantry 125 and collimator 130 held at zero degrees rotation or movement. In FIG. 4B, the star shot 400 includes beam center images 405 representing various angles of rotation of a collimator 130, other elements, including the gantry 125 and couch 120 held at zero degrees rotation or movement. Note that, for ease of illustration and description, although the present example images 400 are based on Winston-Lutz tests moving only one of the gantry 125, couch 120, and collimator 130 (and any other element such as an MLC), the present disclosure is not necessarily limited to such examples, and could encompass scenarios in which angles of rotation of multiple different components, e.g., a couch 120 and gantry 125, were greater than zero with respect to respective axes of rotation.”) as set forth in Column 5, line 48  to Column 6, line 1 to provide a flexible radiotherapy isocenter evaluation method that allows the users to selectively optimize the pre-determined target.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with the ability to selectively optimize the parameters of the radiotherapy device affecting the spatial isocenters as taught by Ritt, since such a modification would provide the predictable results of an improvement to the method taught by Rowshanfarzad without impacting the performance of the method, by simply adding the option to control parameters of the radiotherapy device. 
Regarding claim 30, Rowshanfarzad does not disclose geometrical tolerances of the radiotherapy device are quantified and taken into account by calculation. Ritt teaches that it is known to use to identify the mechanical isocenter of the radiotherapy device (“wherein the computer is further programmed to at least one of identify a mechanical isocenter on the second image”) as set forth in claim 8 to provide the known mechanical limitations on the isocenter presented by the radiotherapy device.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with incorporating the mechanical isocenter calculations as taught by Ritt, since such a modification would provide the predictable results of a radiotherapy isocenter analysis method that incorporates the geometrical tolerances of the radiotherapy device into the calculation of the true radiotherapy isocenter. 
Regarding claim 31, Rowshanfarzad does not disclose wherein the isocenter of the patient couch is alternatively determined at a support arm angle= 0° by means of a radiological patient positioning system independent of the radiotherapy device. Ritt teaches that it is known to keep the gantry (support arm) and collimator at 0° in order to determine the isocenter of the patient couch independently of the radiotherapy device ("There is no similar drop-down menu 450 on the FIG. 4B, because, in the presently-described exemplary implementation, for the couch 420 there is no need to select angles of other components. The couch 120 typically rotates completely independently of the gantry 125 and collimator 130.") as set forth in Column 6, lines 11-15 to provide a method that can provide the isocenter of the patient couth in the situation that couch is a separate entity from the radiotherapy device.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with keeping the gantry and collimator at 0° in order to properly determine the isocenter of the patient couch as taught by Ritt, since such a modification would provide the predictable results of allowing the user to analyze the isocenter of a patient couch that is independent from radiotherapy device just by setting the parameters for the gantry and collimator.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rowshanfarzad ("Verification of the linac isocenter for stereotactic radiosurgery using cine-EPID imaging and arc delivery"), Ritt (US9192784B1) and Hwang (“A new method and device of aligning patient setup lasers in radiation therapy”) as applied to claim 17 above, and further in view of Filiberti (US20160023019A1). 
Neither Rowshanfarzad, Ritt nor Hwang disclose wherein the position vectors of the spatial isocenters are used for the calibration of a patient positioning system. Filiberti teaches that it is known to use a method similar to that set forth in claim 17, for EPID-based verification of a radiotherapy device, wherein position vectors of spatial isocenters are used to calibrate a patient positioning system to correct deviations at each angle ([0031]; [0043]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with calibrating a patient positioning system with position vectors of spatial isocenters as taught by Filiberti, since such a modification would provide the predictable results of calibrating the patient positioning system to correct deviations at each angle. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rowshanfarzad ("Verification of the linac isocenter for stereotactic radiosurgery using cine-EPID imaging and arc delivery"), Ritt (US9192784B1) and Hwang (“A new method and device of aligning patient setup lasers in radiation therapy”) as applied to claim 17 above, and further in view of Arjomandy (“A quality assurance device for the accuracy of the isocentres of teletherapy and simulation machines.”). 
Neither Rowshanfarzad, Ritt nor Hwang disclose wherein the radiotherapy device is a therapy simulator, and wherein the spatial isocenters are determined, corrected and minimized. Arjomandy teaches that it is known to use a method similar to that set forth in claim 17, but that is designed to measure the location and wobble of the radiation isocentre of linacs and simulation machines as set forth in the Abstract to provide and effective isocenter analysis and measurement method that is applied to both simulated and real radiotherapy devices.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rowshanfarzad, with using the isocenter analysis method on a simulated radiotherapy device as taught by Arjomandy, since such a modification would be a simple substitution of the radiotherapy device used in claim 17, with a simulated radiotherapy device, with no impact on the method. 

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: There is no prior art alone or in combination that teaches a method that includes the combination of the recited limitations in claim 20.
Regarding claim 20, the art alone or in combination did not teach of the limitations of claim 1, where the art explicitly states the irradiation field is applied taking into account minimum value of a relaxation time of the support arm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791               

/THADDEUS B COX/Primary Examiner, Art Unit 3791